       Case 7:19-cv-00341 Document 1-1 Filed on 09/27/19 in TXSD Page 1 of 1



         INDEX OF DOCUMENTS BEING FILED WITH NOTICE OF REMOVAL

         In accordance with 28 U.S.C. § 1446(a) and Local Rule 81, Defendants Dow, Inc., The

Dow Chemical Company, Dow AgroSciences LLC, and Corteva, Inc., file this Index of

Documents Being Filed with Notice of Removal, identifying the followings documents being

filed with its Notice of Removal.

 Exhibit A:        Index of Documents Being Filed with Notice of Removal
 Exhibit B:        Copy of the Docket Sheet from the State Court Action (printed September 25,
                   2019)
 Exhibit C:        Copies of each document filed in the State Court Action, except discovery
                   material, arranged in chronological order per the state court file date
                   Exhibit C-1. Plaintiff’s Original Petition (filed August 9, 2019)
                   Exhibit C-2: Service Issued Notice
                   Exhibit C-3: Citation served on Dow, Inc. (served 9-4-19)
                   Exhibit C-4: Citation served on Dow Chemical (served 9-4-19)
                   Exhibit C-5: Citation served on Dow Agrosciences, LLC (served 9-4-19)
                   Exhibit C-6: Citation served on Corteva, Inc. (served 9-4-19)
 Exhibit D         Roster of Attorneys




INDEX OF DOCUMENTS BEING FILED WITH NOTICE OF REMOVAL –             Page 1

526936.000002 22728888.1                                                           Exhibit A
